                                                                                                         FILED
                                                                                                2018 Oct-02 AM 11:46
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               WESTERN DIVISION
ALI AMIRI.,                                        }
                                                   }
       Plaintiff,                                  }
                                                   }
v.                                                 }    Case No.: 7:18-cv-00425-RDP
                                                   }
THE BOARD OF TRUSTEES OF THE                       }
UNIVERSITY OF ALABAMA,                             }
                                                   }
       Defendant.

                                  MEMORANDUM OPINION

       This case is before the court on Defendant’s Motion to Dismiss. (Doc. # 29). After

careful consideration, and for the reasons explained below, the court concludes that the motion is

due to be denied.

I.     Relevant Facts

       In August 2011, Plaintiff Ali Amiri began a PhD program in physics at the University of

Alabama (“UA”). (Doc. # 28 at ¶ 5). In February 2013, Amiri started his dissertation research at

the Center for Materials for Information Technology (“MINT”). (Id.). By fall 2015, Plaintiff had

enough credentials to graduate from the PhD program, and he requested to defend his

dissertation. (Id.). However, UA postponed the dissertation defense (without good reason,

according to Plaintiff), and Plaintiff continued his research until June 2017. (Id.).

       In June 2017, a dispute between Plaintiff and the UA administration erupted concerning

Plaintiff’s access to UA laboratory facilities, the details of which are not relevant for purposes of

this motion to dismiss. (Id. at ¶¶ 7-9). Relevant here, however, is Plaintiff’s assertion that a June

20, 2017 letter from the MINT Center Director confirmed that, as of that date, Plaintiff was an

active UA student working on his dissertation research. (Id. at ¶ 11). The letter informed Plaintiff
that he was no longer a MINT student because he was not being supervised by MINT faculty or

supported by MINT research funds, and it instructed Plaintiff to return all MINT facility keys to

the MINT Facility Manager. (Doc. # 7-2 at 2). But, the letter does not state that Plaintiff had

been dismissed from his graduate program at UA. It reads instead, “Of course, when you again

become a MINT student, with your supervisor’s approval you may request access [to MINT

facilities].” (Id.).

         Nine days later, on June 29, 2017, Plaintiff received a letter from the graduate school

informing him that “the graduate school received notification from the Department of Physics

that you have been dismissed from the Doctor of Science in Physics program.” (Docs. # 28 at

¶ 11; 4 at 36).1 Pursuant to UA policy, the letter explained, “departmental dismissal from a

degree program also results in suspension from the Graduate School.” (Doc. # 4 at 36). As a

result, Plaintiff was not permitted to register for the fall 2017 or any future semester unless he

was first readmitted to the Graduate School, in a different program. (Id.). The letter then

provided an internet link to the online Graduate Catalog, which describes the process for

readmission. (Id.).

         According to Plaintiff, UA claims his dismissal was for academic reasons, not

disciplinary reasons. (Doc. # 28 at ¶ 12). Plaintiff also claims academic standing is determined at

the end of each semester and, at the end of the spring 2017 semester, he was in good academic

standing. (Id.). He further asserts that UA failed to provide any specific reasons for his dismissal




         1
            The letter is included as an attachment to Plaintiff’s First Amended Complaint. (Doc. # 4 at 36). Plaintiff
cites the letter in his Second Amended Complaint, the letter is central to Plaintiff’s claim, and its authenticity is not
challenged. Thus, the court may consider the letter in ruling on Defendant’s motion to dismiss. See SFM Holdings,
Ltd. v. Banc of Am. Sec., LLC, 600 F.3d 1334, 1337 (11th Cir. 2010) (district court did not err in considering
materials outside the complaint in ruling on a motion to dismiss because the plaintiff referred to the document in the
complaint, the document was central to Plaintiff’s claim, and its authenticity was unchallenged).

                                                           2
(academic or otherwise), never notified him that a dismissal procedure had begun, and held no

hearing regarding his dismissal. (Id. at ¶¶ 10, 12).

        Plaintiff claims the manner in which UA dismissed him from his program violated his

right to procedural due process under the Fourteenth Amendment. He has sued the Board of

Trustees of the University of Alabama for this alleged violation under 42 U.S.C. § 1983, and the

Board has moved to dismiss the Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6)

for failure to state a claim.

II.     Standard of Review

        The Federal Rules of Civil Procedure require that a complaint provide “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

However, the complaint must include enough facts “to raise a right to relief above the

speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Pleadings that contain

nothing more than “a formulaic recitation of the elements of a cause of action” do not meet Rule

8 standards, nor do pleadings suffice that are based merely upon “labels and conclusions” or

“naked assertion[s]” without supporting factual allegations. Id. at 555, 557. “A Rule 12(b)(6)

motion questions the legal sufficiency of a complaint; therefore, in assessing the merit of a Rule

12(b)(6) motion, the court must assume that all the factual allegations set forth in the complaint

are true.” Mays v. U.S. Postal Serv., 928 F. Supp. 1552, 1557-58 (M.D. Ala. 1996). In deciding a

Rule 12(b)(6) motion to dismiss, courts view the allegations in the complaint in the light most

favorable to the nonmoving party. Watts v. Fla. Int’l Univ., 495 F.3d 1289, 1295 (11th Cir.

2007). Thus, for the purpose of resolving Defendant’s motion to dismiss (Doc. # 29), the court

treats the facts plausibly alleged in Plaintiff’s Second Amended Complaint (Doc. # 28) as true.




                                                  3
The court also liberally construes pro se filings, such as Plaintiff’s Second Amended Complaint.

See Erickson v. Pardus, 551 U.S. 89, 94 (2007).

       To survive a motion to dismiss, a complaint must “state a claim to relief that is plausible

on its face.” Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although “[t]he

plausibility standard is not akin to a ‘probability requirement,’” the complaint must demonstrate

“more than a sheer possibility that a defendant has acted unlawfully.” Id. A plausible claim for

relief requires “enough fact[s] to raise a reasonable expectation that discovery will reveal

evidence” to support the claim. Twombly, 550 U.S. at 556.

       In considering a motion to dismiss, a court should “1) eliminate any allegations in the

complaint that are merely legal conclusions; and 2) where there are well-pleaded factual

allegations, ‘assume their veracity and then determine whether they plausibly give rise to an

entitlement to relief.’” Kivisto v. Miller, Canfield, Paddock & Stone, PLC, 413 F. App’x. 136,

138 (11th Cir. 2011) (quoting Am. Dental Assn. v. Cigna Corp., 605 F.3d 1283, 1290 (11th Cir.

2010)). That task is context specific and, to survive the motion, the allegations must permit the

court based on its “judicial experience and common sense . . . to infer more than the mere

possibility of misconduct.” Iqbal, 556 U.S. at 679. If the court determines that well-pleaded

facts, accepted as true, do not state a claim that is plausible, the claims are due to be dismissed.

Twombly, 550 U.S. at 570.

IV.    Analysis

       “[A] § 1983 claim alleging a denial of procedural due process requires proof of three

elements: (1) a deprivation of a constitutionally-protected liberty or property interest; (2) state



                                                  4
action; and (3) constitutionally-inadequate process.” Grayden v. Rhodes, 345 F.3d 1225, 1232

(11th Cir. 2003). Defendant concedes that it is a state actor. (Doc. # 29 at 6). But it argues that

Plaintiff has failed to allege facts plausibly supporting the first and third elements of his claim—

that Plaintiff was deprived of a constitutionally protected liberty or property interest and that the

process UA afforded Plaintiff was constitutionally inadequate. However, for the reasons

explained below, the court is unable to conclude that is so, at least at this time.

        A.     Plaintiff Has Plausibly Alleged a Deprivation of a Constitutionally Protected
               Property Interest

        Property interests “are not created by the Constitution” but instead “stem from an

independent source such as state law.” Bd. of Regents of State Colleges v. Roth, 408 U.S. 564,

577 (1972). Where granted by state law, individuals may have a property interest in a

government benefit, including an interest in remaining enrolled at a state educational institution.

See Barnes v. Zaccari, 669 F.3d 1295, 1304 (11th Cir. 2012). To have a constitutionally

protected interest in a government benefit, a person must have “a legitimate claim of

entitlement” to the benefit. Id. (internal quotation marks omitted) (quoting Roth, 408 U.S. at

577).

        In Barnes, the Eleventh Circuit held that a student expelled from a Georgia state college

had a legitimate claim of entitlement to remain enrolled at the college unless he violated the

student code of conduct. 669 F.3d at 1304. The Georgia University System Board of Regents had

promulgated a policy manual that authorized educational institutions to formulate rules and

regulations for their students and to punish, suspend, or expel students for violating those rules.

Id. Based on that policy, the college had promulgated a student code of conduct that authorized it

to expel and suspend students found responsible for violating the code. Id. The court reasoned

that the policy and the code permitted the college to impose disciplinary sanctions only upon


                                                  5
students who violated the college’s rules and regulations. Id. By implication, the college lacked

the “authority to discipline students who follow the rules and regulations.” Id. Absent a violation

of the college’s code of conduct, the court held, a student “has a legitimate claim of entitlement

to continued enrollment” at the state college. Id. at 1305.

         Defendant argues Plaintiff has failed to plausibly plead a deprivation of a constitutionally

protected property interest for two reasons. First, Defendant argues that Plaintiff’s § 1983 claim

is premature because a procedural due process violation “is not complete unless and until the

State fails to provide due process.” Zinermon v. Burch, 494 U.S. 113, 126 (1990). In other words,

“the state may cure a procedural deprivation by providing a later procedural remedy; only when

the state refuses to provide a process sufficient to remedy the procedural deprivation does a

constitutional violation actionable under section 1983 arise.” McKinney v. Pate, 20 F.3d 1550,

1557 (11th Cir. 1994). In this case, Defendant argues no due process violation has yet occurred

because UA offered Plaintiff a process to reapply for admission in its suspension letter (Doc. # 4

at 36) and Plaintiff has nowhere alleged that he reapplied and was denied admission. (Doc. # 29

at 8).

         The Zinermon and McKinney decisions are of no help to Defendant at this stage of the

case. Those opinions say that, in some cases, postdeprivation tort remedies in state court are all

the process that is due when the state deprives an individual of a property or liberty interest. See

Zinermon, 494 U.S. at 128-31; McKinney, 20 F.3d at 1563-64. To be sure, Zinermon and

McKinney do not hold that suspension of a student by a state institution is not a constitutionally

cognizable property deprivation so long as the student has the opportunity to reapply for

admission. An indefinite academic suspension, like the one Plaintiff claims to have received

here, clearly constitutes a deprivation of property if Plaintiff had a legitimate claim to continued



                                                  6
enrollment at UA. See Goss v. Lopez, 419 U.S. 565, 581 (1975) (explaining that in the context of

high school student suspensions, “due process requires, in connection with a suspension of 10

days or less, that the student be given oral or written notice of the charges against him and, if he

denies them, an explanation of the evidence the authorities have and an opportunity to present his

side of the story”) (emphasis added).

       Second, Defendant argues Plaintiff has failed to allege that (1) any existing UA code of

conduct or policy manual was violated or (2) any such provision would entitle him to remain

enrolled at UA. While Plaintiff’s Second Amended Complaint does not explicitly identify any

UA policies that grant him a legitimate claim of entitlement to remain enrolled at UA, the court

concludes that, liberally construing Plaintiff’s pro se Complaint, Plaintiff has alleged that he was

suspended in violation of UA policies. In particular, Plaintiff asserts in his Second Amended

Complaint that he “has the right to study at the university and [graduate] based on the rules and

procedures” and that UA “has deprived the plaintiff of his rights.” (Doc. # 28 at ¶ 10). This

language -- again, construed liberally -- suggests that Plaintiff believes he was suspended in

violation of UA policies and procedures. Whether a UA policy, student code of conduct, or other

similar provision in fact grants students a legitimate claim of entitlement to continued enrollment

at UA is a question that must be addressed through discovery. The court will therefore grant

Plaintiff limited discovery on the threshold question of whether he has a legitimate claim of

entitlement to continued enrollment at UA.

       B.      Plaintiff Has Plausibly Alleged Constitutionally Inadequate Process

       If a plaintiff shows state action deprived him of a constitutionally protected property

interest, “due process is implicated and the question becomes what process is due.” Grayden,

345 F.3d at 1232. Different process is due when a public educational institution dismisses a



                                                 7
student for academic reasons as opposed to disciplinary reasons. “[A] student dismissed from a

public educational institution for academic reasons is entitled to less process than a student

dismissed for disciplinary reasons.” Rollins v. Bd. of Trustees of the Univ. of Alabama, 647 F.

App’x 924, 929 (11th Cir. 2016) (citing Haberle v. Univ. of Ala., 803 F.2d 1536, 1539 (11th Cir.

1986)). “In fact, the Constitution does not require schools to hold formal hearings for academic

dismissals.” Id. at 930. However, due process does require that a school engage in a “careful and

deliberate” decisionmaking process for academic dismissals. Haberle, 803 F.2d at 1539 (quoting

Bd. of Curators of Univ. of Missouri v. Horowitz, 435 U.S. 78, 85 (1978)).

       Here, Plaintiff has adequately alleged that UA failed to engage in a “careful and

deliberate” decisionmaking process before suspending him. Plaintiff claims the decision to

suspend him on academic grounds was made within a period of nine days and that Plainttiff was

in good academic standing at the time of his suspension. Moreover, Plaintiff claims UA failed to

provide any specific reasons for his dismissal (academic or otherwise), never notified him that a

dismissal procedure had begun, and held no hearing regarding his dismissal. While a formal

hearing is not required, due process requires some evidence that UA engaged in a “careful and

deliberate” decisionmaking process. Plaintiff’s Second Amended Complaint plausibly alleges

that UA failed to engage in such a process. Accordingly, Defendant’s motion to dismiss is due to

be denied.

V.     Conclusion

       After careful review, the court concludes that Defendant’s Motion to Dismiss (Doc. # 29)

is due to be denied. An Order consistent with this Memorandum Opinion will be entered.




                                               8
DONE and ORDERED this October 2, 2018.



                              _________________________________
                              R. DAVID PROCTOR
                              UNITED STATES DISTRICT JUDGE




                                 9
